[Cite as State ex rel. Howard v. Saffold, 2022-Ohio-521.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO, EX REL.,                                 :
LEONARD HOWARD,
                                                        :
                 Relator,
                                                        :      No. 111031
                 v.
                                                        :
JUDGE SHIRLEY STRICKLAND
SAFFOLD,                                                :

                 Respondent.                            :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: WRIT DENIED
                 DATED: February 23, 2022


                                           Writ of Mandamus
                                           Motion No. 551945
                                           Order No. 552457


                                             Appearances:

                 Russell S. Bensing, for relator.

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and James E. Moss, Assistant Prosecuting
                 Attorney, for respondent.


MICHELLE J. SHEEHAN, J.:

                      Relator, Leonard Howard, seeks a writ of mandamus to compel

respondent, Judge Shirley Strickland Saffold, to rule on Howard’s postconviction-
relief petition filed in an underlying case. For the following reasons, we deny the

requested writ as moot.

I. Background

               On November 19, 2021, Howard filed the instant complaint for writ

of mandamus. There, he alleged that on May 29, 2020, he filed a postconviction-

relief petition in his criminal case, State v. Howard, Cuyahoga C.P. No. CR-91-

263243. He further alleged that no decision had been issued by respondent at the

time the complaint was filed.       Howard sought a writ of mandamus directing

respondent to rule on the pending petition and, if it was denied, to issue findings of

fact and conclusions of law.

               Respondent filed a motion for summary judgment on January 18,

2022, asserting that she denied the petition for postconviction relief by issuing a

written decision on January 18, 2022. A certified copy of this journal entry and

opinion were attached to the motion, which was also supported by an affidavit.

According to respondent’s motion, she asserted that Howard received all the relief

to which he is entitled in this action. Respondent went on to argue that Howard is

not entitled to findings of fact and conclusions of law and a writ of mandamus may

not require her to issue them.1 Howard did not file a brief in opposition to the

motion for summary judgment.



1Respondent has not argued a lack of compliance with provisions of R.C. 2969.25 as a
basis for denying the claim for relief in this case. This court notes that Howard failed to
provide an affidavit of prior civil actions required by this statute when he filed his
complaint. Failure to comply with R.C. 2969.25(A), where applicable, requires the denial
II. Law and Analysis

               A writ of mandamus may issue when relators demonstrate, by clear

and convincing evidence, that they have a clear legal right to the requested relief,

that a respondent has a clear legal duty to provide the requested relief, and they

possess no other adequate remedy in the ordinary course of the law. State ex rel.

Culgan v. Collier, 135 Ohio St.3d 436, 2013-Ohio-1762, 988 N.E.2d 564, ¶ 7, citing

State ex rel. Taxpayers for Westerville Schools v. Franklin Cty. Bd. of Elections, 133

Ohio St.3d 153, 2012-Ohio-4267, 976 N.E.2d 890, ¶ 12.

               The action is before the court on respondent’s motion for summary

judgment. “Summary judgment is proper when an examination of all relevant

materials filed in the action reveals that there is no genuine issue as to any material

fact and that the moving party is entitled to judgment as a matter of law.” State ex

rel. Ames v. Portage Cty. Bd. of Commrs., 165 Ohio St.3d 292, 2021-Ohio-2374, 178

N.E.3d 492, ¶ 11, citing Civ.R. 56(C).

               The Ohio Rules of Superintendence provide guidelines for the

expeditious resolution of matters before the courts. According to these rules,

postconviction-relief petitions should be decided within 180 days of the date of

filing. Sup.R. 39(B)(5). However, these rules are advisory and do not create

enforceable rights. In re A.P.D., 8th Dist. Cuyahoga No. 100504, 2014-Ohio-1632,

¶ 13, quoting Allen v. Allen, 11th Dist. Trumbull No. 2009-T-0070, 2010-Ohio-475,


of a claim for relief in mandamus. State v. Henton, 146 Ohio St.3d 9, 2016-Ohio-1518, 50
N.E.3d 553, ¶ 3.
¶ 31, quoting State v. Gettys, 49 Ohio App.2d 241, 243, 360 N.E.2d 735 (3d

Dist.1976). At the same time, “‘procedendo and mandamus will lie when a trial court

has refused to render, or unduly delayed rendering, a judgment.’” State ex rel.

Culgan at ¶ 10, quoting State ex rel. Reynolds v. Basinger, 99 Ohio St.3d 303, 2003-

Ohio-3631, 791 N.E.2d 459, ¶ 5. The Rules of Superintendence “guide [courts] in

determining whether a trial court has unduly delayed ruling on a motion for

purposes of ruling on a request for an extraordinary writ.” Id. at ¶ 11.

               Here, respondent has demonstrated through evidence admissible

pursuant to Civ.R. 56(C) that she has proceeded to judgment. She has issued a

journal entry and opinion denying Howard’s postconviction-relief petition.

Respondent has therefore fulfilled her legal duty to proceed to judgment.

               In his complaint, Howard sought the issuance of findings of fact and

conclusions of law if his postconviction-relief petition was denied. Generally, it is

true that a trial court has a duty to issue findings of fact and conclusions of law when

denying a timely postconviction-relief petition. R.C. 2953.21(H). But here, there is

no allegation in the complaint that Howard’s postconviction-relief petition was

timely. The only evidence before this court is that Howard was convicted in 1991

and did not file his petition until 2020, well beyond the period for a timely petition.

Accordingly, his petition constitutes an untimely or successive petition under R.C.

2953.23(A). A court may not entertain an untimely or successive petition unless the

petitioner demonstrates that certain conditions set forth in the statute are met. If

the trial judge determines that these conditions are not met and denies the petition
on this basis, it is not required to issue findings of fact and conclusions of law. State

ex rel. Hough v. Saffold, 131 Ohio St.3d 54, 2012-Ohio-28, 960 N.E.2d 451, ¶ 4,

citing State ex rel. James v. Coyne, 114 Ohio St.3d 45, 2007-Ohio-2716, 867 N.E.2d

837, ¶ 5. Further, a writ will not issue to direct a judge to issue them under these

circumstances. State ex rel. Ashipa v. Kubicki, 114 Ohio St.3d 459, 2007-Ohio-4563,

872 N.E.2d 1235, ¶ 4. The Ashipa Court affirmed the dismissal of a complaint for

writ of procedendo seeking the issuance of findings of fact and conclusions of law

after a judge denied a postconviction-relief petition, recognizing

      “a trial court need not issue findings of fact and conclusions of law when
      it dismisses an untimely [postconviction-relief] petition.” State ex rel.
      Kimbrough v. Greene, 98 Ohio St.3d 116, 2002-Ohio-7042, 781 N.E.2d
      155, ¶ 6. “This rule applies even when the defendant * * * claims, under
      R.C. 2953.23, that he was unavoidably prevented from discovery of the
      facts to present his claim for post-conviction relief.” State ex rel. Hach
      v. Summit Cty. Court of Common Pleas, 102 Ohio St.3d 75, 2004-Ohio-
      1800, 806 N.E.2d 554, ¶ 9.

(Brackets sic.) Id.

               Accordingly, Howard has received all the relief to which he is entitled

in this action. There is nothing left for this court to direct respondent to do. As a

result, the action is moot. A writ of mandamus should not issue to resolve a moot

claim because “‘[m]andamus will not compel the performance of an act that has

already been performed.’” State ex rel. Womack v. Marsh, 128 Ohio St.3d 303,
2011-Ohio-229, 943 N.E.2d 1010, ¶ 10, quoting State ex rel. Dehler v. Kelly, 123 Ohio

St.3d 297, 2009-Ohio-5259, 915 N.E.2d 1223, ¶ 1.2

                Respondent’s motion for summary judgment is granted. Howard’s

request for a writ of mandamus is denied. Costs to respondent; costs waived. The

clerk is directed to serve on the parties notice of this judgment and its date of entry

upon the journal. Civ.R. 58(B).

                Writ denied.



_____________________________
MICHELLE J. SHEEHAN, JUDGE

MARY J. BOYLE, P.J., and
MARY EILEEN KILBANE, J., CONCUR




2 The Supreme Court   of Ohio has also clarified that the failure to issue findings of fact and
conclusions of law, when required, is not a jurisdictional impediment to appealing the
denial of a postconviction-relief petition. State ex rel. Penland v. Dinkelacker, 162 Ohio
St.3d 59, 2020-Ohio-3774, 164 N.E.3d 336. Therefore, even if respondent were required
to issue them in the underlying case, Howard has or had an adequate remedy at law by
way of appeal, precluding relief in mandamus.